FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 05-30045
                Plaintiff-Appellee,                 D.C. No.
               v.                               CR-04-00013-3-
CHRISTOPHER RAY PLOUFFE,                              SEH
             Defendant-Appellant.
                                                  OPINION

         Appeal from the United States District Court
                 for the District of Montana
          Sam E. Haddon, District Judge, Presiding

                 Submitted December 9, 2005*
                     Seattle, Washington

                      Filed January 18, 2006

Before: Ronald M. Gould, Marsha S. Berzon, Circuit Judges,
        and William W Schwarzer,** District Judge.

                     Opinion by Judge Gould




  *This panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
  **The Honorable William W Schwarzer, Senior United States District
Judge for the Northern District of California, sitting by designation.

                                 767
                   UNITED STATES v. PLOUFFE                769


                         COUNSEL

Jeremy S. Yellin, Havre, Montana, for defendant-appellant
Christopher Ray Plouffe.

Joseph E. Thaggard, Assistant United States Attorney, Great
Falls, Montana, for plaintiff-appellee United States of Amer-
ica.


                         OPINION

GOULD, Circuit Judge:

   Christopher Ray Plouffe appeals his 71-month sentence
imposed after his guilty-plea conviction on one count of
assault resulting in serious bodily harm in violation of 18
U.S.C. §§ 113 (a)(6) and 1153. We have jurisdiction pursuant
to 28 U.S.C. § 1291, and we affirm.

   [1] We review sentences imposed after the Supreme
Court’s decision in United States v. Booker for “unreason-
ableness.” 125 S. Ct. 738, 765-66 (2005). In determining
whether a sentence is unreasonable, we are guided by the sen-
tencing factors set forth in 18 U.S.C. § 3553(a), including the
770                   UNITED STATES v. PLOUFFE
sentencing range established by the Sentencing Guidelines.1
Id.

   [2] The district court considered Plouffe’s history and char-
acteristics, which were described in the presentence report;
Plouffe’s role in the offense; the need to protect the public
while providing appropriate punishment for the offense; and
the now-advisory Sentencing Guidelines range of 57-71
months. The court then imposed a sentence that was within
the guideline range, albeit at the top of the range. The district
court’s approach was reasoned and it addressed factors speci-
fied in § 3553(a). We conclude that Plouffe’s 71-month sen-
tence is reasonable, and we will not disturb the discretion of
the sentencing court.

   [3] That Plouffe’s sentence is nearly twice as long as the
37-month sentence imposed on his co-defendant, Mad Plume,
is not grounds for finding that Plouffe’s sentence is unreason-
able, as urged by Plouffe. Rather, this result is consistent with
the directive of Booker that sentencing courts are to consider
how the sentencing factors apply to each defendant and deter-
mine whether an individualized sentence is warranted. Id. at
767 (noting that, without its mandatory provision, the Sen-
tencing Reform Act remains consistent with Congress’s intent
to “provide certainty and fairness in meeting the purposes of
sentencing, [while] avoiding unwarranted sentencing dispari-
ties . . . [and] maintaining sufficient flexibility to permit indi-
vidualized sentences when warranted.”) (emphasis added)
(alteration in original) (internal quotation marks omitted).
  1
    These factors include: (1) the nature and circumstances of the offense
and the history and characteristics of the defendant; (2) the need for the
sentence imposed; (3) the kinds of sentences available; (4) the kinds of
sentences and the sentencing range established by the Sentencing Guide-
lines; (5) pertinent policy statements issued by the Sentencing Commis-
sion; (6) the need to avoid unwarranted sentencing disparities among
defendants who have similar criminal records and have been found guilty
of similar conduct; and (7) the need to provide restitution to victims. 18
U.S.C. § 3553(a).
                  UNITED STATES v. PLOUFFE                771
Because Plouffe’s criminal history was different from that of
his co-defendant, the district court had a reasonable basis
under the advisory Sentencing Guidelines for the difference in
the sentence each received, and this difference does not
require relief for Plouffe.

  AFFIRMED.